DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-42 are pending and are new. Entry of this amendment is accepted and made of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker DE102012224098A1 (hereinafter Acker) in view of Gintner DE202016000534 (hereinafter Gintner)
Regarding claim 22, Acker teaches a method for determining a speed using a measurement sensor in a vehicle (see para. 0002, 0007, 0009, 0012, 0014, 0018, 0022, 0026, 0048), the measurement sensor including at least one coil (see para. 0027, 0049, 
changing the inductance of the at least one coil, using an inductive speed sensor having at least the coil (see para. 0006, 0014, 0016-0020,0026, 0027), and the ferromagnetic transmitter element (see para. 0002, 0003, 0065, 0067); recording a change in the inductance of the at least one coil (see para. 0009, 0016-0017, 0022),  and determining the speed based on the changed inductance of the at least one coil (see para. 0002, 0007, 0009, 0012, 0014, 0018, 0022, 0026, 0048); wherein in each case one inductive speed sensor is a wheel speed sensor for at least two wheels of the vehicle (see para. 0002, 0003, 0007-0013, 0031, 0036-0041, 0045, wherein a wheel speed sensor 10 is arranged on each wheel 6, which measure a wheel speed).  
However, Acker do not expressly or explicitly teach that  and wherein a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels.
Gintner teaches a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).

Regarding claim 23, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).
However Acker and Gintner do not expressly or explicitly teaches storing, starting from recorded travel of the vehicle, at least one first temporal phase offset between first temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels up to a recorded standstill of the vehicle, recording, after recorded resumption of travel of the vehicle, at least one second temporal phase offset between second temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels, and comparing it with the at least one first temporal phase offset, 
However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker as modified by Gintner to storing, starting from recorded travel of the vehicle, at least one first temporal phase offset between first temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels up to a recorded standstill of the vehicle, recording, after recorded resumption of travel of the vehicle, at least one second temporal phase offset between second temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels, and comparing it with the at least one first temporal phase offset, when the at least one second temporal phase offset has a significant deviation from the at least one first temporal phase offset, it is concluded that there is a reversal of the direction of travel from forward travel to reverse travel or from reverse travel to forward travel, and when an insignificant deviation of the at least one second temporal phase offset from the at least one first temporal phase offset is present, it is concluded that there is a continuation of the direction of travel, forward 
Regarding claim 24, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).
However Acker and Gintner do not expressly or explicitly teaches that wherein it is interpreted to be a significant deviation of the at least one second temporal phase offset from the at least one first temporal phase offset when the at least one second temporal phase offset is inverted with respect to the at least one first temporal phase offset, wherein a temporal lead of the first profile of the inductance recorded by the wheel speed sensor of a first wheel of the at least two wheels with respect to the first profile of the inductance recorded by the wheel speed sensor of a second wheel of the at least two wheels by the first temporal phase offset changes to a temporal lag of the second profile of the inductance recorded by the wheel speed sensor of the first wheel of the at least two wheels with respect to the second profile of the inductance recorded by the wheel speed sensor of the second wheel of the at least two wheels by the second temporal phase offset.
However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at 
Regarding claim 25, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).

However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker as modified by Gintner to it is interpreted to be an insignificant deviation of the at least one second temporal phase offset from the at least one first temporal phase offset when the at least one second temporal phase offset is not inverted with respect to the at least one first temporal phase offset, wherein the first profile of the inductance recorded by the wheel speed sensor of a first wheel of the at least two wheels leads in time with respect to the first profile of the inductance recorded by the wheel speed sensor of a second wheel of 
Regarding claim 26, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006-0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049) and determining a standstill condition (see para. 0001, 0007).
However, Acker and Gintner do not expressly or explicitly teaches a standstill of the vehicle is recorded by identifying a section in the temporal profile of the inductance in which the inductance does not change and/or the gradient of the temporal profile of the inductance is substantially equal to zero.
However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction and a standstill condition, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker 
Regarding claim 27, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006-0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049) and determining a standstill condition (see para. 0001, 0007). Gintner further teaches that the ferromagnetic transmitter element changes a voltage induced in the at least one coil (see para. 0001, 0004, 0008-0015, 0041), and performing at least one of the following: recording the change in the inductance of the at least one coil (para. 0008, 0022-0027), and determining the speed based on the changed inductance (see para. 0002, 0015, 0043) and recording a change in voltage induced in at least one coil (see para. 0008), determining the speed based in on the changed voltage (see para. 0001, 0008, 0015, 0041, 0043),  and/or recording a change in inductance of the at least one coil, and determining the speed based on the changed inductance (see para. 0008, 0022-0027, 0039, 0041-0043). 
 However, the combination of Acker and Gintner do not expressly or explicitly discloses determining the speed based on the changed inductance of the at least one until the determined speed has reached a speed limit value starting from lower speeds, recording a change in the voltage induced in the at least one coil, and determining the speed based on the changed voltage when the determined speed has exceeded the speed limit value starting from lower speeds, and/or recording a change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil when the determined speed has reached or dropped below the speed limit value starting from higher speeds.	However, given the teachings of Acker in combination with Gintner, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker as modified by Gintner to determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds, recording a change in the voltage induced in the at least one coil, and determining the speed based on the changed voltage when the determined speed has exceeded the speed limit value starting from lower speeds, and/or recording a change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil when the determined speed has reached or dropped below the speed limit value starting from higher speeds, for the benefit of making possible to identify the direction of rotation from the side of the sensor wheel and enabling the speed and direction of rotation to be recorded and providing an enhanced system that would allow to precisely and accurately determine the direction of travel and speed of a vehicle.

claim 28, Acker and Gintner teaches all the materials as applied above. Gintner further teaches that inductance of the at least one coil is recorded by at least one of the following: a circuit in which at least one coil is connected in a parallel or series resonant circuit (see para. 0006, 0008) and the inductance of the at least one coil to record the inductance depending on the resonant frequency of the resonant circuit (see para. 0008-0013), applying an electrical pulse to the at least one coil to record the inductance of the at least one coil depending on the response of the at least one coil to the electrical pulse (see para. 0001, 0007, 0011, 0042), and/or applying a constant frequency to the at least one coil to record the inductance of the at least one coil (see para. 0008, 0038-0043).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker with a circuit in which at least one coil is connected in a parallel or series resonant circuit and the inductance of the at least one coil to record the inductance depending on the resonant frequency of the resonant circuit, applying an electrical pulse to the at least one coil to record the inductance of the at least one coil depending on the response of the at least one coil to the electrical pulse, and/or applying a constant frequency to the at least one coil to record the inductance of the at least one coil for the benefit of making possible to identify the direction of rotation from the side of the sensor wheel and enabling the speed and direction of rotation to be recorded and providing an enhanced system that would allow to precisely and accurately determine the direction of travel and speed of a vehicle.

claim 29, Acker teaches a speed measurement device for determining a speed using a measurement sensor in a vehicle (see para. 0002, 0007, 0009, 0012, 0014, 0018, 0022, 0026, 0048), comprising: 
at least one coil (see para. 0027, 0049, 0050, coil 18); 
a ferromagnetic transmitter element to change the inductance of the at least one coil (see para. 0002, 0003, 0065, 0067); and 
at least one inductive speed sensor (see para. 0002, 0008-0014, 0028), including: 
the at least one coil (para. 0027); 
the ferromagnetic transmitter element (see para. 0002, 0048); and 
an evaluation circuit (see para. 0003, 0012, 0013); 
wherein the evaluation circuit is configured to record a change in the inductance of the at least one coil (see para. 0009, 0016-0017, 0022), and to determine the speed based on the changed inductance of the at least one coil  (see para. 0002, 0007, 0009, 0012, 0014, 0018, 0022, 0026, 0048), wherein in each case, there is one inductive speed sensor used as a wheel speed sensor for at least two wheels of the vehicle (see para. 0002, 0003, 0007-0013, 0031, 0036-0041, 0045, wherein a wheel speed sensor 10 is arranged on each wheel 6, which measure a wheel speed).
However, Acker do not expressly or explicitly teach that  and wherein a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at 
Gintner teaches a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker to recognize based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels a reversal of the direction of movement of the ferromagnetic transmitter  element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel for the benefit of making possible to identify the direction of rotation from the side of the sensor wheel and enabling the speed and direction of rotation to be recorded and providing an enhanced system that would allow to precisely and accurately determine the direction of travel and speed of a vehicle.
Regarding claim 30, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed 
However Acker and Gintner do not expressly or explicitly teaches storing, starting from recorded travel of the vehicle, at least one first temporal phase offset between first temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels up to a recorded standstill of the vehicle, recording, after recorded resumption of travel of the vehicle, at least one second temporal phase offset between second temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels, and comparing it with the at least one first temporal phase offset, when the at least one second temporal phase offset has a significant deviation from the at least one first temporal phase offset, it is concluded that there is a reversal of the direction of travel from forward travel to reverse travel or from reverse travel to forward travel, and when an insignificant deviation of the at least one second temporal phase offset from the at least one first temporal phase offset is present, it is concluded that there is a continuation of the direction of travel, forward travel or reverse travel.
However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker as modified by Gintner to storing, starting from recorded travel of the vehicle, at least one first temporal phase offset between first temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels up to a recorded standstill of the vehicle, recording, 
Regarding claim 31, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).
However Acker and Gintner do not expressly or explicitly teaches that wherein it is interpreted to be a significant deviation of the at least one second temporal phase offset from the at least one first temporal phase offset when the at least one second temporal phase offset is inverted with respect to the at least one first temporal phase offset, wherein a temporal lead of the first profile of the inductance recorded by the 
However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker as modified by Gintner to wherein it is interpreted to be a significant deviation of the at least one second temporal phase offset from the at least one first temporal phase offset when the at least one second temporal phase offset is inverted with respect to the at least one first temporal phase offset, wherein a temporal lead of the first profile of the inductance recorded by the wheel speed sensor of a first wheel of the at least two wheels with respect to the first profile of the inductance recorded by the wheel speed sensor of a second wheel of the at least two wheels by the first temporal phase offset changes to a temporal lag of the second profile of the inductance recorded by the wheel speed sensor of the first wheel of the at least two wheels with respect to the second profile of the inductance recorded by the wheel speed sensor of the second wheel of the at least two wheels by the second temporal phase offset, for the benefit of making possible to identify the 
Regarding claim 32, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).
However Acker and Gintner do not expressly or explicitly teaches that it is interpreted to be an insignificant deviation of the at least one second temporal phase offset from the at least one first temporal phase offset when the at least one second temporal phase offset is not inverted with respect to the at least one first temporal phase offset, wherein the first profile of the inductance recorded by the wheel speed sensor of a first wheel of the at least two wheels leads in time with respect to the first profile of the inductance recorded by the wheel speed sensor of a second wheel of the at least two wheels by the first temporal phase offset and the second profile of the inductance recorded by the wheel speed sensor of the first wheel of the at least two wheels also leads in time with respect to the second profile of the inductance recorded by the wheel speed sensor of the second wheel of the at least two wheels by the second temporal phase offset.
However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse 
Regarding claim 33, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006-0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049) and determining a standstill condition (see para. 0001, 0007).

However given the teachings of Acker in combination with Gintner of determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction and a standstill condition, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker as modified by Gintner to a standstill of the vehicle is recorded by identifying a section in the temporal profile of the inductance in which the inductance does not change and/or the gradient of the temporal profile of the inductance is substantially equal to zero, for the benefit of making possible to identify the direction of rotation from the side of the sensor wheel and enabling the speed and direction of rotation to be recorded and providing an enhanced system that would allow to precisely and accurately determine the direction of travel and speed of a vehicle.
Regarding claim 34, Acker and Gintner teaches all the materials as applied above. Gintner further teaches determining a phase offset between inductances recorded by the wheel speed sensors of the at least two wheels and determine speed and direction of travel in a forward or reverse direction (see para. 0001, 0004, 0006-0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049) and determining a standstill condition (see para. 0001, 0007). Gintner further teaches that the ferromagnetic transmitter element changes a voltage induced in the at least one coil (see para. 0001, 0004, 0008-
 However, the combination of Acker and Gintner do not expressly or explicitly discloses determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds, recording a change in the voltage induced in the at least one coil, and determining the speed based on the changed voltage when the determined speed has exceeded the speed limit value starting from lower speeds, and/or recording a change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil when the determined speed has reached or dropped below the speed limit value starting from higher speeds.	However, given the teachings of Acker in combination with Gintner, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker as modified by Gintner to determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds, recording a change in the voltage induced in the at least one coil, and determining the speed based on the changed voltage when the determined speed has exceeded the speed limit value starting from lower speeds, and/or recording a change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil when the determined speed has reached or dropped below the speed limit value starting from higher speeds, for the benefit of making possible to identify the direction of rotation from the side of the sensor wheel and enabling the speed and direction of rotation to be recorded and providing an enhanced system that would allow to precisely and accurately determine the direction of travel and speed of a vehicle.
Regarding claim 35, Acker and Gintner teaches all the materials as applied above. Acker further teaches the speed measurement device includes a wheel speed measurement device (see para. 0002, 0031, 0051, 0053) and the inductive speed sensor includes a wheel speed sensor (0031, 0048, 0049, 0052).
Regarding claim 36, Acker and Gintner teaches all the materials as applied above.  However, Acker do not expressly or explicitly teach that the ferromagnetic transmitter element has alternately protruding teeth and tooth gaps.
Gintner teaches the ferromagnetic transmitter element has alternately protruding teeth and tooth gaps (see para. 0001, 0004, 0008-0010, 0015, 0039, 0043, 0045). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Acker with the ferromagnetic transmitter element has alternately protruding teeth and tooth gaps for the benefit of providing a mans that would allow for the speed and direction or rotation to be determined using the differential voltage between the two sensor resonant circuits.
claim 37, Acker and Gintner teaches all the materials as applied above. Acker further teaches that the at least one coil surrounds a soft-magnetic core (see para. 0028, 0029, 0049).
Regarding claim 38, Acker and Gintner teaches all the materials as applied above. Acker further teaches that  the soft-magnetic core has a permanent magnet on an end pointing away from the ferromagnetic transmitter element (see para. 0002, 0003, 0049).
Regarding claim 39, Acker and Gintner teaches all the materials as applied above. Gintner further teaches that inductance of the at least one coil is recorded by at least one of the following: a circuit in which at least one coil is connected in a parallel or series resonant circuit (see para. 0006, 0008) and the inductance of the at least one coil to record the inductance depending on the resonant frequency of the resonant circuit (see para. 0008-0013), applying an electrical pulse to the at least one coil to record the inductance of the at least one coil depending on the response of the at least one coil to the electrical pulse (see para. 0001, 0007, 0011, 0042), and/or applying a constant frequency to the at least one coil to record the inductance of the at least one coil (see para. 0008, 0038-0043).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker with a circuit in which at least one coil is connected in a parallel or series resonant circuit and the inductance of the at least one coil to record the inductance depending on the resonant frequency of the resonant circuit, applying an electrical pulse to the at least one coil to record the inductance of the at least one coil depending on the response of the at least 
A driver assistance system, comprising: at least one speed measurement device for determining a speed using a measurement sensor in a vehicle; wherein the speed measurement device includes
Regarding claim 40, Acker teaches A driver assistance system, comprising: at least one speed measurement device for determining a speed using a measurement sensor in a vehicle (see para. 0002, 0007, 0009, 0012, 0014, 0018, 0022, 0026, 0048); wherein the speed measurement device includes, comprising: 
at least one coil (see para. 0027, 0049, 0050, coil 18); 
a ferromagnetic transmitter element to change the inductance of the at least one coil (see para. 0002, 0003, 0065, 0067); and 
at least one inductive speed sensor (see para. 0002, 0008-0014, 0028), including: 
the at least one coil (para. 0027); 
the ferromagnetic transmitter element (see para. 0002, 0048); and 
an evaluation circuit (see para. 0003, 0012, 0013); 
wherein the evaluation circuit is configured to record a change in the inductance of the at least one coil (see para. 0009, 0016-0017, 0022), and to determine the speed 
However, Acker do not expressly or explicitly teach that  and wherein a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels.
Gintner teaches a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker to recognize based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels a reversal of the direction of movement of the ferromagnetic transmitter  element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to 
Regarding claim 41, the combination of Acker and Gintner teaches all the materials as applied above. Acker further teaches that the driver assistance system includes an auto hold function and/or a hill start assist function (see para. 0008).42. A vehicle, comprising: 
Regarding claim 42, Acker teaches a vehicle (see para. 0001, 0033), comprising: 
a driver assistance system (see para. 0009);
wherein the driver assistance system includes at least one speed measurement device for determining a speed using a measurement sensor in a vehicle (see para. 0002, 0007, 0009, 0012, 0014, 0018, 0022, 0026, 0048), 
and 
wherein the speed measurement device includes: 
at least one coil (see para. 0027, 0049, 0050, coil 18); 
a ferromagnetic transmitter element to change the inductance of the at least one coil (see para. 0002, 0003, 0065, 0067); and 
at least one inductive speed sensor (see para. 0002, 0008-0014, 0028), including: 
the at least one coil (para. 0027); 

an evaluation circuit (see para. 0003, 0012, 0013); 
wherein the evaluation circuit is configured to record a change in the inductance of the at least one coil (see para. 0009, 0016-0017, 0022), and to determine the speed based on the changed inductance of the at least one coil  (see para. 0002, 0007, 0009, 0012, 0014, 0018, 0022, 0026, 0048), wherein in each case, there is one inductive speed sensor used as a wheel speed sensor for at least two wheels of the vehicle (see para. 0002, 0003, 0007-0013, 0031, 0036-0041, 0045, wherein a wheel speed sensor 10 is arranged on each wheel 6, which measure a wheel speed).
However, Acker do not expressly or explicitly teach that  and wherein a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels.
Gintner teaches a reversal of the direction of movement of the ferromagnetic transmitter element with respect to the at least one coil or a reversal of the direction of travel of the vehicle from forward travel to reverse travel or from reverse travel to forward travel is recognized based on at least one temporal phase offset of the temporal profiles of the inductances recorded by the wheel speed sensors of the at least two wheels (see para. 0001, 0004, 0006, 0008, 0015, 0032, 0034, 0036, 0038, 0048, 0049).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Acker to recognize 
Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864